Citation Nr: 0711095	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-02 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for hepatitis B.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to July 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in October 2005 for further development.  

The veteran submitted a correspondence in December 2005 in 
which he stated that a grant of individual unemployability 
would satisfy his appeal.  This apparent claim of entitlement 
to a total rating based on individual unemployability is 
hereby referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected hepatitis B is not manifested 
by demonstrable liver damage with mild gastrointestinal 
disturbance; intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability for 
the veteran's service-connected hepatitis B have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 7345 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for service connection in August 2000.  In April 
2001, a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Since the April 2001 
VCAA notice preceded the September 2002 RO rating decision, 
there is no defect with respect to the timing of the VCAA 
notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for hepatitis B, but had not been 
notified of the method by which the VA establishes disability 
ratings and effective dates.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in April 2001 in which it advised the 
appellant what information and evidence is needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
The Board notes that the RO issued an October 2006 
supplemental statement of the case that contained notice that 
fully complied with the Dingess/Hartman decision.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examination reports.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Factual Background

The extensive post service medical records fail to show a 
diagnosis of chronic hepatitis B.  Examiners who have treated 
the veteran occasionally note that he reported a history of 
chronic hepatitis B (these notations are found in July 1994 
and September 2003); however, the Board finds no evidence 
that any of his reported symptoms since service have been 
attributed to his hepatitis B.  

The veteran underwent a VA examination in June 2006.  He 
stated that in 1982, he contracted acute hepatitis B 
manifested by jaundice.  He was grounded for 18 months due to 
elevated liver function tests (LFTs).  He stated that he has 
had chronic elevation of LFTs since then.  He admitted that 
he has never been diagnosed with chronic hepatitis B related 
to his acute hepatitis B in 1982.  Instead, he stated that he 
has just had elevated LFTs but no etiology has been given for 
them.  The veteran complained of chronic fatigue for the past 
two to three years; but no one has suggested an etiology for 
it.  The fatigue is constant.  He stated that he only has one 
or two good days per month.  Approximately two weeks prior to 
the examination, he had an episode of nausea and vomiting.  
He also complained of a loss of appetite and anorexia for 
approximately two to three years, but he reported no weight 
loss.  

The examiner noted that there has been no diagnosis of 
chronic hepatitis B and no therapy has been rendered.  The 
only diagnostic tests and conclusions that the veteran has 
gotten from his doctors are related to chronic elevated LFTs 
with no etiology.  

The veteran also complained of night sweats and he had a 
negative PPD.  He denied any arthritis or arthralgia related 
to liver disease.  He denied any extrahepatic manifestations 
of liver disease, like vasculitis, kidney disease or 
arthritis.  The examiner conducted a thorough examination and 
diagnosed the veteran with chronic fatigue and chronic 
elevation of his LFTs.  The examiner reiterated that the 
veteran had acute hepatitis B, but no history of chronic 
hepatitis B.  Nonetheless, the examiner was unable to render 
a medical opinion because he was unable to view the veteran's 
medical records.  He ordered laboratory blood work.

The RO subsequently sent the claims file to the June 2006 
examiner for review; and the examiner submitted an August 
2006 addendum.  He detailed the results of the blood work.  
He noted that on August 23, 2006, the veteran's hepatitis B 
surface antigen was negative.  His INR, SGOT, and SGPT were 
all normal; and there was no evidence of chronic hepatitis B.  
The examiner noted that there was no evidence of chronic 
hepatitis B causing chronic fatigue or decreased appetite.  
He opined that these symptoms could be due to the veteran's 
lung disease (the veteran is service connected for chronic 
bronchitis with chronic obstructive pulmonary disease and 
emphysematous changes).  

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected hepatitis B warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected hepatitis B has been rated by 
the RO under the provisions of Diagnostic Code 7345.  The 
criteria for rating hepatitis were revised effective July 2, 
2001.  

The Court has held that where the law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, revised statutory or regulatory  
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114; see also VAOPGCPREC 3-2000.

Since the veteran has been service connected for hepatitis B 
effective August 16, 2000, the Board will evaluate the claim 
under both the former and the new criteria.  

The criteria under Diagnostic Code 7345, in effect before 
July 2, 2001, contemplate that a 100 percent rating is 
warranted for infectious hepatitis, with marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  A 60 percent rating is 
warranted when the evidence shows infectious hepatitis, with 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 30 percent rating is warranted when a claimant is disabled 
by infectious hepatitis, with minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  A 10 percent 
rating is warranted when the evidence shows infectious 
hepatitis, with demonstrable liver damage with mild 
gastrointestinal disturbance.  A zero percent rating is 
warranted for infectious hepatitis that has healed and is 
asymptomatic.  38 C.F.R. § 4.114, Diagnostic Code 7345 (prior 
to July 2, 2001).

The criteria under Diagnostic Code 7345 in effect since July 
2, 2001 contemplate that a 100 percent rating is warranted 
for cirrhosis (including hepatitis B and chronic active 
hepatitis) is productive of near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).  A 60 
percent rating is warranted when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 40 percent rating is warranted when there is 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month 
period.  A 20 percent rating is warranted when there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 10 percent rating is warranted when there 
is intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A zero percent rating is warranted for chronic liver 
disease is asymptomatic.  38 C.F.R. § 4.114, Diagnostic Code 
7345 (from July 2, 2001).

Analysis

Upon review of the evidentiary record the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a compensable rating for hepatitis B.  

In order to warrant a compensable rating, the veteran's 
condition must be manifested by infectious hepatitis, with 
demonstrable liver damage with mild gastrointestinal 
disturbance (under the old criteria); or intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period (under the revised criteria).  

Though the veteran complained of chronic fatigue, a single 
episode of vomiting, and anorexia (without any weight loss), 
the examiner who conducted the June 2006 VA examination 
specifically reported that there is no evidence that the 
veteran has suffered from chronic hepatitis B.  The examiner 
opined that the veteran's symptoms may be due to his lung 
disease.  Furthermore, the veteran admitted that his symptoms 
of elevated LFTs and chronic fatigue have never been 
attributed to his hepatitis B.  Given this evidence, neither 
the "old" nor the "new" criteria for a compensable rating for 
hepatitis B are met.  In the absence of any competent 
evidence of current hepatitis B or residuals, there simply is 
no basis for assigning a compensable rating under either the 
former or the current criteria. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for hepatitis B must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


